DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-8, 10-11, and 13-19 are allowable. Claims 5, 9, 12, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 10/20/2021, is hereby withdrawn and claims 5, 9, 12, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 15-16 and 18, the prior art failed to disclose or reasonably suggest the claimed image sensor particularly characterized by a grid pattern on the semiconductor layer over the first section, the grid pattern extending along the device isolation layer and including a first pattern; and a light-shield pattern on the semiconductor layer over the second section, wherein a thickness of the first pattern is less than a thickness of the light- shield pattern, wherein the first pattern covers a lateral surface of the light-shield pattern, and wherein the grid pattern further comprises a low-refractive pattern on the first pattern.
Regarding claims 17, 19, and 20, the prior art failed to disclose or reasonably suggest the claimed image sensor particularly characterized by the grid pattern comprising a first grid pattern on the semiconductor layer and that covers a lateral surface of the light-shield structure, and a second grid pattern that covers the first grid pattern, wherein the first grid pattern is sandwiched between the lateral surface of the light-shield structure and the second grid pattern, and wherein a thickness of the first grid pattern is less than a thickness of the light-shield structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896